Case 1:19-cv-03123-AT Document 42-3 Filed 12/05/19 Page 1 of 25




        EXHIBIT C
 Case 1:19-cv-03123-AT Document 42-3 Filed 12/05/19 Page 2 of 25




                                                                         EXECUTION COpy



                    AMENDMENT NO. ) TO FISCAL AGENCY AGREEMENT


             AMENDMENT No.              Amendment ), dated as of September 19 2003 . to
                                         1 (this "
   the Fiscal Agency Agreement. dated as of July
                                                   2S. 200). among the Bolivarian Republic
  of Venezuela (the " Issuer" or " Republic ), Banco Central de Venezuela. as official
  financial agent of the Republic (" Banco Central" ). and Deutsche Bank AG and Deutsche
  Bank Trost Company Americas (fonnerly known as Bankers Trust Company), as fiscal
  agents and principal paying agents (the " Fiscal Agency Agreement").

                                                   IIHf~~EIH:
        WHEREAS . the parties hereto have previously entered into the Fiscal Agency
  Agreement;

          WHEREAS , the Republic wishes to provide for the issuance of additional Series
  of Notes under (and as defined in) the Fiscal. Agency Agreement, which Notes may
  contain new provisions relating to amendments aDd waivers and certain other changes, all
  as more fully described herein;

          WHEREAS , Section 11(b) of the Fiscal Agency Agreement provides
 other things, that the Republic and the Fiscal Agent may, Upon           , among
                                                                  agreement between
 themselves, without the vote or consent of any holder of the Notes of any Series, amend
 the Fiscal Agency Agreement or the Notes of such Series for certain specified purposes
 including amending the Fiscal Agency Agreement or the Notes of such Series in any
 manner that the Republic and the Fiscal Agent may determine and that
                                                                          sha1l not be
 inconsistent with the Notes of such Series and that shall not adversely affect the interest
 of any holder of the Notes of such Series in any material respect; and

          WHEREAS , the Republic has requested and the Fiscal Agent has agreed,
consistent with such Section II (b), to amend the Fiscal Agency Agreement;

       NOW , THEREFORE, in consideration of me mutual agreements herein contained
and other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

         I.      Score of Amendment. The provisions of this Amendment shall apply
only to any Notes of any Series issued in the future under the Fiscal Agency Agreement
that are in their tenns stated to be "Collective Action Securities
                                                                   " under the Fiscal Agency
Agreement, as amended by this Amendment and as further amended, modified or
supplemented from time to time in accordance with the terms thereof, and shall not
modify or otherwise affect the terms and conditions of any currently outstanding Notes
under the Fiscal Agency Agreement or any other Notes that are not so
                                                                         Stated to be
 Collective Action Securities " under the Fiscal Agency Agreement, as amended by this



                                                                            Amendment No. I
                                                                   to Fiscat Agency Agreement
                                                                                IO87JO4 DOC
,:.


      Case 1:19-cv-03123-AT Document 42-3 Filed 12/05/19 Page 3 of 25




       Amendment and as further amended, modified or supplemented from time to time in
                               thereof.
       accordance with the tenDS


               2.      Amendment to Section     ICc) of the Fiscal Aeencv Anecment. A new final
       paragraph is added to Section I (c) of the Fiscal Agency Agreement, which paragraph
       shall read as follows:

                        To the extent that any Series of Notes issued hereunder is designated by
              the Republic in the terms and conditions of such Notes as ColJective Action
              Securities, the tenus and conditions of the Notes of such Series shall reflect,
              mutatis mutandis. the terms set forth in Section II (1) hereof.

              3.       Addition of Section IHO of the Fiscal A2encv A2reeIDent. A new
       Section lief) is added to the Fiscal Agency Agreement, to read in full as follows:

                       (f)   Collective Action- Securities . Notwithstanding, and in lieu of. Sections
              II (a). 1) (b), I 1 (c)and I I (d) hereof, the following provisions shall apply to
              Collective Action Securities (as defined below):

                       (i)   Calline: of Meeting. Notice and Quorum . A meeting of holders of the
                       Notes of a Series may be called, as set forth below, at any time and from
                      time to time to make, give or take any request, demand , authorization,
                      direction, notice, consent, waiver or other action provided by this
                      Agreement or the Notes of such Series to be made. given or taken by the
                      holders of the Notes of such Series or to modify, amend or supplement the
                      terms of the Notes of such Series or this Agreement as hereinafter
                      provided. The Republic may at any time call a meeting of the holders of
                      the Notes of a Series for any such pwpose to be held at such time and at
                      such place as the Republic shan determine. Notice of every meeting of
                      holders of the Notes of a Series, setting forth the time and the place of
                      such meeting and in general tenns the action proposed to be taken at such
                     meeting, shall be given as provided in the terms of the Notes of such
                     Series , not less than 30 nor more than 60 days prior to the date fixed for
                     the meeting. In case at any time the holders of at least 10% in aggregate
                     principal amount of the Outstanding Notes (as defined in clause (iv) of this
                     Section 1 I (f)) ora Series sha11~ after the occurrence and during the
                     continuance of an Event of Default with respect to the Notes of such
                     Series, have requested the Fiscal Agent to call a meeting of the holders of
                     Notes of such Series for any such purpose , by written request setting forth
                     in reasonable detail the action proposed to be taken at the meeting, the
                     Fiscal Agent shaJi call such meeting for such purposes by giving notice
                     thereof.

                             To be entitled to vote at any meeting of holders of the Notes ofa
                     Series. a person shall be a holder of Outstanding Notes of such Series or a
                     person duly appointed by an instrument in writing as proxy for such a
                                                                                      Amendment No. I
                                                                            to FiscaJ Agency Agreement
                                                                                         1O87304. DOC
Case 1:19-cv-03123-AT Document 42-3 Filed 12/05/19 Page 4 of 25




           holder. The persons entitled to vote a majority in principal amount of the
           OutStanding Notes of a Series shall constitute a quorwn. In the absence
          a. quorum within two hours oftbe time fixed for any such meeting, the
          meeting shall be adjourned for a period of not less than 10 days as
          determined by the chainnan of the meeting. In the absence of a quorum at
          any such adjourned meeting, such adjourned meeting shan be further
          adjourned for a period of not less than 10 additional days as determined by
          the chainnan of the meeting. Notice of the reconvening of any adjourned
          meeting shall be given as provided above except that such notice need be
          published only once, but must be given not less than five days prior to the
          date on which the meeting is scheduled to be reconvened. Subject to the
          foregoing, at the reconvening of any meeting further adjoumed for lack of
          a quorum, the persons entitled to vote 35% in aggregate principal amount
          of the Notes at the time oUtStaDding shall constitute aquonun for the
          taking of any action set forth in the notice of the original meeting. Notice
          of the reconvening of an adjourned meeting shall state expressly the
          percentage of the aggregate principal amount of the outstanding Notes
          which shall constitute a quorum. Any Noteholder who has executed an
          instrument in writing appointing a person as proxy shall be deemed to be
          present for the purposes of determining a quollJl11 and be deemed to have
          voted; provided  that such Notebolder shall be considered as present or
          voting only with respect to the matters covered by such instrument in
          writing (which may include authorization to VOte on any other matters as
          may come before the meeting).

                 The Fiscal Agent may make such reasonable and customary
         regulations as it shall deem advisable for the conduct of any meeting of
         the holders of ~e Notes of a Series with respect to the proof of the holding
         of Notes of such Series, the chairmanship of such meeting, the
         appointment of duties of inspectors of votes, the submission and
         examination of proxies, certificates and other evidence of the right to vote
         and such other matters concerning the conduct of the meeting as it shall
         deem appropriate.
         (ii) ADcroval . (a) At any meeting of holders of the Notes of any Series
         duly called and held as specified above, upon the afftrmative vote , in
         person or by proxy thereunto duly authorized in writing. of the holders of
         not less than 66 2/3% in aggregate principal amount of the Notes of such
         Series then Outstanding represented at such meeting (or of such other
         percentage as may be set forth in the text of the Notes of such Series with
         respect to the action being taken), or (b) with the written COnsent of the
         owners of not less than 662/3% in aggregate principal amount of the
         Notes of any Series then Outstanding (or of such other percentage as may
         be set forth in the text of the Notes of such Series with respect to the
         action being taken), the Republic and the Fiscal Agent
                                                                may modify,
         amend or supplement the terms of the Notes of such Series Of, insofar    as

                                                                      Amendment No. I
                                                             to Fiscal Agency Agreement
                                                                           1O87304. DQC
.;.


      Case 1:19-cv-03123-AT Document 42-3 Filed 12/05/19 Page 5 of 25




                  respectS the Notes of such Series, this Agreement, in any way, and the
                  holders of the NoteS of such Series may make , take or give any request
                  demand, authorization, direction, notice, consent, waiver or other action
                 provided by this Agreement or the Notes of such Series to be made
                  or taken by the holders of the Notes of such Series;
                                                                                      , given
                                                                       provided. however
                  that no such action may, without the consent or affinnative vote, in person
                 or by proxy thereunto duly authoriud in writing, of the holders of not less
                . than 85% in aggregate principal amount of the Notes of such SerieS then
                 Outstanding, (A) change the due date for the payment of the principal of
                 (or premium. if any) or any installment of interest on any Note of such
                 Series, (B) reduce the principal amoW1t of any Note of such Series
                                                                                      , the
                portion of such principal amount that is payable upon acceleration of the
                maturity of such Note, the interest rate thereon or the premium payable
                upon redemption 1hereof, (C) change the coin or currency in which or the
                required place or places at which payment with respect to interest,
                premium or principal in respect of the Notes of such Series is payable
                                                                                       , (D)
                shorten the period during which the Republic is not permitted to redeem
                the Notes of such Series. or pennit the Republic to redeem the Notes of
                such Series if, prior to such action. the Republic is no( pennitted to do so
                (E) reduce the proportion of the principal amount of the Notes of such
                Series the vote or consent of the holders of which is necessary to modify,
                amend or supplement this Agreement or the terms and conditions of the
                Notes of such Series or to make, take or give any requeSt, demand
                authorization, direction. notice, consent, waiver or other action provided
                hereby or thereby to be made, fakeD or given, (F) change the obligation of
                the Republic to pay Additiona1Amounts~ ifany, pursuant to the Tenus
                                                                                            and
                 Conditions of the Notes of such Series, (0) amend the definition
                  Outstanding" as set forth in Section I 1 (t)(iv) hereofwith respect to the
                Notes of such Series, (H) change the governing law provisions of the
                Notes of such Series, (I) change the Republic' s appointment of an agent
                for the service of process or the Republic s agreement not to claim and to
                waive irrevocably any immunity in respect of any Related Proceeding.
                each as set forth in Section 14 hereof and in the Notes of su.h Series, (1)
                except as contemplated in clause (C) of the immediately following
               sentence. change the ranking of the Notes of sucb Series as set forth in the
               terms of the Notes of such Series or (K) in connection with an offer to
               acquire all or any portion ofd1eNotes of such Series where the
               consideration consists of either cash. new securities to be issued by the
               Republic or any of its political subdivisions or instrumentalities, or any
               combination of the foregoing, amend any Event of Default (as defined in
               the terms of the Notes of such Series).

                      The Republic and the Fiscal Agent may, upon agreement between
              themselves , without the vote or consent of any holder of the Notes of any
              Series. amend this Agreement or the Notes of such Series for the pwpose
              of (A) adding to the covenants of the Republic for the benefit of the
                                                                             Amel'ldment No. I
                                                                    10 Fiscal Agcncy Agreement
                                                                                 IOS7304. DOC
.. .


       Case 1:19-cv-03123-AT Document 42-3 Filed 12/05/19 Page 6 of 25




                  holders of the Notes of such Series, (B) surrendering any right or power
                  conferred upon the Repub~ic ,         (C) securing the Notes of such Series
                  pursuant to the requirements of the Notes or otherwise.         (D)    curing any
                  ambiguity, or curing, correcting or supplementing any defective provision
                  hereof or of the Notes of such Series or (E) amending this Agreement or
                  the Notes of such Series in any manner that the Republic and the Fiscal
                  Agent may detennine and that shall not be inconsistent with the Notes of
                  such Series and that shall not adversely affect the interest of any holder of
                  the Notes of such Series in any material respect.

                         It shall not be necessary for the vote or consent of the holders of
                 the Notes of a Series to approve the particular Conn of any proposed
                 modification, amendment. supplement, request, demand, authorization,
                 direction , notice , consent, waiver or other action, but it shall be sufficient
                 if such vote or consent shall approve the substance _ thereof.


                 (Hi)  Bindinll Nature of Amendments. Notices. Nota$ions. etc. Any
                 instrument given by or on behalf of any holder of a Note of a Series in
                 connection with any consent to or vote for any such modification,
                 amendment, supplement, request, demand, authorization, direction, notice
                 consent, waiver or other action win be irrevocable once given and will be
                 conclusive and binding on all subsequent holders of such Note or any Note
                 issued directly or in9,irectly in exchange or substitution therefor or in lieu
                 thereof. Any such modification, amendment, sUpplement, request,
                 demand, authorization, direction, notice, consent. waiver or other action
                 will be conclusive and bindiug on aU holders of Notes of such Series,
                 whether or not they have given such consent or cast such vote or were
                present at any meeting, and whether or not notation of such modification.
                amendment., supplement, request, demand, authorization, direction, notice
                consent, waiver or other action is made upon the Notes of such Series.
                Notice of ~Y modification or amendment of. supplement to, or request.,
                demand, authorization, direction, notice, consent, waiver or other action
                with respect to the Notes of a Series or this Agreement (other than for
                purposes of curing any ambiguity or of curing, cotreeting or
                supplementing any defective provision hereof or thereot) shall be given to
                each holder of Notes affected thereby, in aU cases as provided in the Notes
                of such Series.

                         Notes of a Series authenticated and delivered after the
                effectiveness of any such modification, amendment,
                                                                     supplement., request.,
                demand, authorization, direction, notice, consent, waiver or other action
                may bear a notation in the fonn approved by the Fiscal Agent and the
                Republic as to any matter provided for in such modification. amendment
                supplement, request, demand., authorization, direction. notice , consent
                waiver or other a~on- New Notes of such Series modified to conform. in
                the opinion of the Fiscal Agent and the Republic, to any such
                                                                                        Amendment No. I
                                                                            to Fiscal Agency Agreement
                                                                                           I 087304. DOC
,...



       Case 1:19-cv-03123-AT Document 42-3 Filed 12/05/19 Page 7 of 25




                  modification, amendment, supplement, request, demand, authorization,
                  direction. notice , consent, waiver or other action may, but need not, be
                  prepared by the Republic , authenticated by the Fiscal Agent (or any
                  authenticating agent appointed pursuant to Section 3 hereof) and delivered
                  in exchange for Outstanding Notes of such Series.

                  (iv) Outstandinli!" Defined. For purposes of this Agreement and the
                  Notes, any Note authenticated and delivered pursuant to this
                                                                                    A~eement
                  sball, as of any date of determination , be deemed to be "
                                                                             Outstanding
                  except:

                 (a)       Notes theretofore cancelled by the Fiscal Agent or delivered to the
                           Fiscal Agent for cancellation;

                 (b)       Notes tbat have been called for redemption in accordance with
                           their tenns or that have become due and payable at matUrity or
                           otherwise and with respect to which monies sufficient to pay the
                           principal thereof (and premium, if any) and any interest thereon
                           shall have been made available to the Fiscal Agent; or

                 (c)       Notes in lieu of or in substitution for which other Notes shall have
                           been authenticated and delivered pursuant
                                                                       to   this Agreement;
                provided  that in determinmg whether the required percentage of holders of
                 Notes of a Series is present at a meeting of holders for quorum purposes or
                 has approved any amendmem,modification or change to
                                                                           , or waiver of, the
                Notes or the Fiscal Agency Agreement, or whether the required
                percentage of holders bas delivered a notice of acceleration of the Notes of
                such Series, Notes of such Series owned, directly or indirectly, by
                Venezuela or any public sector instnunentality ofVenezueJa will be
                disregarded and deemed not to be "Outstanding , except that in
                detenniningwhether the Fiscal Agent shall be protected in relying upon
                any amendment, modification, change or waiver, or any notice from
                holders, only Notes of such Series that the Fiscal Agent knows to be so
                owned shall be so disregarded. As used in this paragraph. "
                                                                            public sector
                instnunentality" means Banco Central, any department, ministry   or agency
                ofthefedera1 government ofYenezuela or any corporation, tnJSt, fmancial
               institution or other entity owned or controlled by the federal government
               of Venezuela or any of the foregoing, and "control" means the power,
               directly OT indirectly, through the ownership of voting securities or other
               ownership interests, to direct the management of or elect or appoint a
               majority of the board of directors or other persons performing similar
               functions in lieu of, or in add~tion to , the board of directors of a
               corporation, truSt, financial institution or other .entity.




                                                                                 Amendment No. I
                                                                       10 fiscal Agency Agreemenl
                                                                                    IO87304. DOC
 Case 1:19-cv-03123-AT Document 42-3 Filed 12/05/19 Page 8 of 25




                 (v)   Additional Issues of Collective Action Securities . The Republic may.
                 fi'om time to time, without the consent of the holders of
                                                                           any Notes of a
                 Series of Collective Action Securities. create and issue additional Notes
                 having terms and conditions the same as the existing Notes of such Series,
                 or tbe same except for the amount of the first payment of interest, which
                 additional Notes may be consolidated and form a single series with the
                outstanding Notes of such Series;
                                                    provided  that such additional Notes do
                not have , for purpoSes of U. S. federal income taxation (regardless of
                whether any holders of such Notes are subject to the U. S. federal tax
                laws), a greater amount of original issue discount than the existing Notes
                of such Series have as of the date of the issue of such additional Notes.

                (vi) "Collective Action Securities " Definc9.   For purposes hereof,
                 Collective Action Securities" shall mean any Notes of any Series issued
                under this Agreement tbatare in their terms stated to be "Collective
                Action Securities" under this Ag~ement.

        4.      Savinrzs Clause . In all other respects, the Fiscal Agency Agreement shall
                               AU references in any other agreement or document to the
 remain in full force and effect
 Fiscal Agency Agreement shall. on and after the date hereof, be deemed to refer to the
 Fiscal Agency Agreement as amended hereby.

       5.       Countero8ftS. 1bis Amendment may be executed in one or more
counterparts, and by each party separately on a separate counterpart, and each such
countetpart when executed and delivered shall be deemed to be an original. Such
countetparts shaH together constitute one and the same agreement.

     6.   Goveminsz Law. THIs AMENDMENT SHALL BE GOVERNED BY,
AND INTERPRETED IN ACCORDANCE WITH, TIlE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS
EXCEPT THAT ALL MA TIERS GOVERNING AUTHORIZATION AND
EXECUTION OF THIS AGREEMENT BY THE ISSUER SHALL BE GOVERNED
BY THE LAWS OF mE REPUBLIC.

        1.    EffectivCDCJS. . This Amendment shall become effective as of the date
hereof upon execution by the panics hereto.




                                                                             Amendment No. I
                                                                   to Fiscal Agency Agreemtnt
                                                                                IO87304 DOC
~..
~:'                                                                                " "         '~' . . :').
                                                                                             '~--'
                                                                                         )~ ,--:.::~
                                                                                              " .,-,-,
                                                                                                    - :-.. .- \."
                                                                                                       "':'"
                                                                                                         -




      Case 1:19-cv-03123-AT Document 42-3 Filed 12/05/19 Page 9 of 25




               IN WITNESS WHEREOF, the parties hereto have caused   this   Am~meQt to be
        duly execurcd as of the day and year fita above wrim:o.




                                           By:




                                           BANCO CENTRAL DE VENEZUELA


                                           By:
                                                 Name:
                                                 TItle;



                                          DEVTSCBE BANK TRUST COMPANY
                                          AMERICAS
                                          as F~Agent


                                          By:
                                                 Name:
                                                 TItle:




              No. 110 F"IIGII Aaoacy
~.


     Case 1:19-cv-03123-AT Document 42-3 Filed 12/05/19 Page 10 of 25




             IN WITNESS WHEREOF. the parties hereto have caused this Amendment to be
      duly executed as of the day and year first above written.


                                       BOLIV ARlAN REPUBUC OF VENEZUELA


                                       By:
                                             Name:
                                             Title:




                                       DEUTSCHE BANK TRUST COMPANY
                                      AMERICAS
                                      as Fiscal Agent


                                      By:
                                             Name:
                                             Title:




                                                                        Amendment No. I
                                                               to Fiscal Agency Agreement
                                                                            IOS7304. 00C
,..'
.;.




       Case 1:19-cv-03123-AT Document 42-3 Filed 12/05/19 Page 11 of 25




                IN WITNESS WHEREOF, the panics heretO have caused this Amendment to be
         duly executed as of the day and year first above written.



                                               BOLIV ARiAN REPUBLIC OF VENEZUELA


                                               By:
                                                      Name:
                                                      Title:


                                              BANCO CENTRAL DE VENEZUELA


                                              By:
                                                     Name:
                                                     Title:



                                             DEUTSCHE BANK TRUST COMPANY
                                             AMERICAS
                                             as Fiscal Agent


                                             By:     J~~

                                                     Name:
                                                     Title: IRINA GOLOVASHCHUK
                                                                     ASSOCIATE




                                                                                Amendment No. I
                                                                      10 Fiscal Agency Agreement
                                                                                  . t087304.DOC
(:.                                                                                                  -..
      Case 1:19-cv-03123-AT Document 42-3 Filed 12/05/19 Page 12 of 25




                                                                                 DeUtsche Bank lZJ


                                                 POWER OF ATTORNEY


                     The BolifariUl Republic of
                                                            va....
                                                                         VSD   180M 10.15.. Notes due
                    We. 04Mcch, B8nk
                    F,~tlu" at!' MIl"' AJctia"""',u.wft, 01 Groae OIMIUMtru.. ,0."
                                       "",by
                    of OIUtcch, SInk TI\ISt           Irina ~ul'lchuk or             . D-aoZ72
                                             ComplIIV                    any "'l1hor!Md oNicer
                    and dlfiv.,. 0/\ 0IIt boII'lf. tna        "'-rica'lelirl; 'lotil with
                 AGREEMENT and anv OUl"      AMDIDMENT                     pOw" to IUCI,Ife
                                                            NO.      TO FlSCAL- AGElfCV
                 ialuO '1'Id to In.     do~""nts in '*'1Iet1i0ll with "'I 800,,- IIIIfttionM
                                     "'\I orl'tet IICIiQn n,C8M8r, in

                 ThI, !Iowa, of Attomay
                                                                       COOlVIIICfjOft ""itll
                                                                                             -II
                 G"man law llId 811" be     -."     bl
                                                                 fly. I"" OOI1atrloed In IICCOI'd8ft~
                 '1ft.f wh8tl8l.looftit                       fa, I JI8IiOcIof 30 clava fro", Ihe wi",.
                                                                                                      dati
                                         ... l14a""dcaItv "nnirI"l.
                Dated "'It tit, 0,,"
                                       de'll of 0ct0tI1t.
                D!UTSCl-te 8A~ AKTlEHGESlusCHAfT




                1. t(,,
               li"Oit Falk




         """.~'_t                                                                  "oio.......,;,.........,.......-
         OCt_-...
  Case 1:19-cv-03123-AT Document 42-3 Filed 12/05/19 Page 13 of 25

                                                                            Execution Copy



              AMENDMENT NO. 2 TO FISCAL AGENCY AGREEMENT


        AMENDMENT No. 2 (this "Amendment"), dated as of March 21 , 2005 , to the
Fiscal Agency Agreement, dated as of July 25 2001 (as amended by Amendment No.
dated as of September 19 , 2003), among the Bolivarian Republic ofVcnczue1a (the
 Issuer" or "Republic ), Banco Central de Venezuela, as official financial agent of the
Republic (" Banco Central"), and Deutsche Bank AG and Deutsche Bank Trust Company
Americas (formerly known as Bankers Trust Company), as fiscal agents and principal
paying agents (the "Fiscal Agency Agreement"

                                            E~~.EI
      WHEREAS , the parties hereto have previously entered into the Fiscal Agency
Agreement;

       WHEREAS , the Republic wishes to provide for the issuance of additional Series
of Notes under (and as defined in) the Fiscal Agency Agreement, which Notes may
contain new provisions relating to amendments and waivers and certain other changes, all
as mOre fully described herein;

        WHEREAS , Sections I I (b) and ll(f) of the Fiscal Agency Agreement provides
among other things, that the Republic and the Fiscal Agent may, upon agreement
between themselves , without the vote or consent of any holder of the Notes of any Series
amend the Fiscal Agency Agreement or the Notes of such Series for certain specified
purposes , including amending the Fiscal Agency Agreement or the Notes of such Series
in any manner that the Republic and the Fiscal Agent may determine and that shall not be
inconsistent with the Notes of such Series and that shall not adversely affect the interest
of any holder of the Notes of such Series in any material respect; and

        WHEREAS, the Republic has requested and the Fiscal Agent has agreed,
consistent with such Sections 1 1 (b) and 11(f), to amend the Fiscal Agency Agreement;

        NOW , THEREFORE, in consideration of the mutual agreements herein contained
and other good and valuable consideration , the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

         1.      Scope of Amendment. The provisions of this Amendment shall apply
only to any Notes of any Series issued in the future under the Fiscal Agency Agreement
that are in their tenus stated to be "Collective Action Securities" under the Fiscal Agency
Agreement, as amended by this Amendment and as further amended , modified or
supplemented from time to time in accordance with the terms thereof, and shall not
modify or otherwise affect the tenns and conditions of any cuITently outstanding Notes
under the Fiscal Agency Agreement or any other Notes that are not so stated to be
 Collective Action Securities" under the Fiscal Agency Agreement , as amended by this

                                                                            Amendment No.
                                                                   to fiscal Agency Agreement
                                                                                 1344499. DQC
  Case 1:19-cv-03123-AT Document 42-3 Filed 12/05/19 Page 14 of 25




Amendment and as further amended, modified or supplemented from time to time in
accordance with the tenns thereof.

         2.         Amendment of Section I I (e)(ii) of the Fiscal Agency A2reen1ent. Section
11 (f)(ii) is   amended and restated to read in fun as follows:

                     (ii)     Approval . (a) At any meeting of holders of the Notes of any Series
                   duly called and held as specified in subsection (i) of this Section II(f),
                   upon the affirmative vote J in person or by proxy thereunto duly authorized
                   in writing, of the holders of not less than 66 2/3% in aggregate principal
                   amount of the Notes of such Series then Outstanding represented at such
                   meeting (or of such other percentage as may be set forth in the text of the
                   Notes of such Series with respect to the action being taken), or (b) with the
                   written consent of the owners of not less than 66 2/3% in aggregate
                   principal amount of the Notes of any Series then Outstanding (or of such
                   other percentage as may be set forth in the text of the Notes of such Series
                   with respect to the action being taken), the Republic and the Fiscal Agent
                   (and, in the case of the Banco Central Undertaking relating to the Notes of
                    such Series , with the agreement of Banco Central) upon agreement
                   between themselves, may modify, amend or supplement the terms of the
                   Notes of such Series or, insofar as respects the Notes of such Series, this
                   Agreement or the Banco Central Undertaking relating to the Notes of such
                    Series, in any way, and the holders of the Notes of such Series may make
                   take or give any request, demand , authorization, direction, notice, consent
                   waiver or other action provided by this Agreement, the Banco Central
                   Undertaking relating to the Notes of such Series or the Notes of such
                   Series to be made, given or taken by the holders of the Notes of such
                   Series;      provided, however that no such action may, without the consent or
                   affinnative vote, in person or by proxy thereunto duly authorized in
                   writing, of the holders ofoot less than 85% (in the case of Collective
                   Action Securities designated "Type A" or having no designation as to
                     Type ) or 75% (in the case of Collective Action Securities designated
                     Type B" ) in aggregate principal amount of the Notes of such Series then
                   Outstanding,       (A) change the due date for the payment of the principal of
                   (or premium , if any) or any installment of interest on any Note of such
                   Series , (B) reduce the principal amount of any Note of such Series , the
                   portion of such principal amount that is payable upon acceleration of the
                   maturity of such Note, the interest rate thereon or the premiwn payable
                   upon redemption thereof, (C) change the coin or currency in which or the
                   required place or places at which payment with respect to interest,
                   premium or principal in respect of the Notes of such Series is payable, (D)
                   shorten the period during which the Republic is not permitted to redeem
                   the Notes of such Series , or permit the Republic to redeem the Notes of
                   such Series if, prior to such action, the Republic is not pennitted to do so
                   (E) reduce the proportion of the principal amount of the Notes of such
                   Series the vote or consent of the holders of which is necessary to modify,
                                                                                Amendment No.
                                                                       to fiscal Agency Agreement
                                                                                   1344499. DOC
Case 1:19-cv-03123-AT Document 42-3 Filed 12/05/19 Page 15 of 25




         amend or supplement this Agreement, the Banco Central Undertaking
         relating to the Notes of such Series or the tenns and conditions of the
         Notes of such Series or to make, take or give any request, demand,
         authorization, direction, notice, consent, waiver or other action provided
         hereby or thereby to be made, taken or given, (F) change the obligation of
         the Republic to pay Additional Amounts, if any, pursuant to the Terms and
         Conditions of the Notes of such Series, (0) amend the definition of
          Outstanding" as set forth in Section 11(f)(iv) hereof with respect to the
         Notes of such Series , (H) change the governing law provisions of the
         Notes of such Series , (I) change the Republic s appointment of an agent
         for the service of process or the Republic s agreement not to claim and to
         waive irrevocably any immunity in respect of any Related Proceeding,
         each as set forth in Section 14 hereof and in the Notes of such Series, (J)
         except as contemplated in clause (C) of the immediately following
         sentence, change the ranking of the Notes of such Series as set forth in the
         tenDS of the Notes of such Series or (K) in connection with an offer to
         acquire all or any portion of the Notes of such Series where the
         consideration consists of either cash, new securities to be issued by the
         Republic or any of its political subdivisions or instrumentalities, or any
         combination of the foregoing, amend any Event of Default (as defined in
         the terms of the Notes of such Series).

                The Republic and the Fiscal Agent (and, in the case of the Banco
         Central Undertaking relating to the Notes of such Series, with the
         agreement of Banco Central) may, upon agreement between themselves,
         without the vote or consent of any holder of the Notes of any Series,
         amend this Agreement , the Banco Central Undertaking relating to the
         Notes of such Series or the Notes of such Series for the purpose of (A)
         adding to the covenants of the Republic for the benefit of the holders of
         the Notes of such Series, (B) surrendering any right or power confeITed
         upon the Republic , (C) securing the Notes of such Series pursuant to the
         requirements of the Notes or otherwise, (D) curing any ambiguity, or
         ewing, correcting or supplementing any defective provision hereof, of the
         Banco Central Undertaking relating to the Notes of such Series or of the
         Notes of such Series or (E) amending this Agreement, the Banco Central
         Undertaking relating to the Notes of such Series or the Notes of such
         Series in any manner that the Republic , Banco Central and the Fiscal
         Agent , as the case may be, may detennine and that shall not be
         inconsistent with the Notes of such Series and that shall not adversely
         affect the interest of any holder of the Notes of such Series in any material
         respect.

                It shall not be necessary for the vote or consent of the holders of
         the Notes of a Series to approve the particular foun of any proposed
         modification , amendment, supplement, request , demand, authorization

                                                                       Amendment No.
                                                             10 Fiscal Agency Agreement
                                                                          1 344499. DOC
  Case 1:19-cv-03123-AT Document 42-3 Filed 12/05/19 Page 16 of 25




               direction, notice , consent, waiver or other action, but it shall be sufficient
               if such vote or consent shall approve the substance thereof."

       3.      Amendment of Section I t(t)(vi) of the Fisca~ Agencv Agreement. Section
11(f)(vi) is amended and restated to read in full as follows:

                (vi) "Collective Action Securities" Defined .    For purposes hereof,
                Collective Action Securities" shall mean any Notes of any Series issued
               under this Agreement that are in their tenDS stated to be " Collective
               Action Securities" under this Agreement. Collective Action Securities
               issued under this Agreement may be designated ~ 'Type A" or " Type B" or
               have no designation as to ~ 'Type.



        4.      SavinRs Clause . In all other respects, the Fiscal Agency Agreement shall
remain in full force and effect. All references in any other agreement or document to the
Fiscal Agency Agreement shall, on and after the date hereof, be deemed to refer to the
Fiscal Agency Agreement as amended hereby.

        5.      Countemarts. This Amendment may be executed in one or more
counterparts , and by each party separately on a separate counterpart, and each such
counterpart when executed and delivered shall be deemed to be an original. Such
counterparts shall together constitute one and- the same agreement.


           6.        Governing Law . TIllS AMENDMENT SHALL BE GOVERNED BY
AND INTERPRETED IN ACCORDANCE WITH , THE LAWS OF THE STATE
NEW YORK. WITHOUT REGARD TO PRINCIPLES               OF CONFLICTS OF LAWS
EXCEPT THAT ALL MA TIERS GOVERNING AUTHORlZA TION AND
EXECUTION OF THIS AGREEMENT BY THE ISSUER SHALL BE GOVERNED
BY THE LAWS OF THE REPUBLIC.

        7.    Effectiveness . This Amendment shall become effective as of the date
hereof upon execution by the parties hereto.




                                                                              AxaendInent ~o. 2
                                                                     to Fiscal Agency Agreement
                                                                                   1344499. 00C
                                                                  ---   -"-
                                                                        ---   ..---.--

Case 1:19-cv-03123-AT Document 42-3 Filed 12/05/19 Page 17 of 25




            IN WITNF.SS WHHREOF , the parties hereto have ,awed this Amendment to be
    duly "'II~ted as of the day and YNI' rust aboYC wriucn.


                                            uv               :C or V&'EZU'LA



                                             N.~:
                                             Tille;



                                      B4NCO CENTRAl DE VENEZUELA


                                      By -,----
                                             Name:
                                             Title:




                                      DEUTSCHE BANI( TRUST COMJ'ANV
                                      AMERICAS
                                     as Fiscal      Apt

                                      By:
                                            Name:
                                            Title:




                                                                AnJe/IGmellt No- 210 FAA
Case 1:19-cv-03123-AT Document 42-3 Filed 12/05/19 Page 18 of 25




          fN WlTNE$S WHEREOf. the partics hemo have caused this Amendment to be
                 of the day and 'fe81 fifit above written.
  duly executed as.




                                   BOLIVAR1AN REPUBLIC OF VENEZUELA


                                    By:
                                          Nat'I\(!:
                                          Title;




                                    By:




                                    DfUTSCJIE BANK TRVST COMPANY
                                    AMERICAS
                                    as Fiscal Agent


                                    By:
                                          Ne.me:
                                          Title:


                                    DEUTSCHE BANK AG
                                    as Fiscal Agent


                                    By:
                                          Name:
                                          Title:




                                                                    AtIItndment No.
                                                            10 Fisal Agency ASJCaDCnl
                                                                          344499.DOC
                                                              .....           .'"                                         , :",

        Case 1:19-cv-03123-AT Document 42-3 Filed 12/05/19 Page 19 of 25


MAR 21 2e05 15: 40 FR FAX-CTAS                                     212 797 8614 TO $12028425999




        dnly
               IN WlTl'iBSS WHEltFOF , tht patIitC hcNtO 1u,ve
               CX~   as of the (by IWd Y*' fust &boy' wrtnm
                                                                      C3tlKCl!"1ii   ~t               to bo




                                           DOM V AJUAj.'I REPUBl.1'C OF                VlNEZUt:LA


                                           8y:
                                                   Ntme:
                                                   Title'.



                                            BANCO CENTRAL DE VE.Nf.ZVBL\


                                            By:
                                                   Nlmc:
                                                   Title:




                                            nRt/'l'SCUE BANI( TJWST CONP ANY
                                            AME1UCAS
                                                         Agt/ttt


                                             By.
                                                            kSUrf WAflWICKSI
                                                    Title: VICE PRESmEMT



                                             JJEUTSCBE BANK An
                                             as Fiscal       Apt

                                             Py.
                                                     N:aue:




                                                                                               AiIWIII1IIart No. :2
                                                                                    to FkeoJ   ApY
                                                                                                   j,.,4.09.D()(.;




                                                                                                                  ** irdA'1 PAi.!='   . AR **
                                                                              .;;.                    ~~.
       Case 1:19-cv-03123-AT Document 42-3 Filed 12/05/19 Page 20 of 25


                                                                                                   +49 69 91039395        5 . 03Ie6
                              r.eLJTSC\'E BI-N( AG
21-tm-4100S 15:30




                       rN WITNESS WHBnWP, !he pertics herdo have CI8\m!d                       tbisAmendment   ttJ be
               duly tIlOCIItcd II' of the day md )'M" fiAt 1boY4 written.



                                                      8OLlV A"RJAN aEPtJlILlC                   OF VENEZUELA


                                                      ay.
                                                             MUM;
                                                             Titlo:




                                                      By:
                                                             W~ IVI ';'
                                                             Title: G I'~r...


                                                       DEUTSCHE BANK nUST caMP ANY
                                                       AMERICAS
                                                       IS Fhl   /.gat

                                                       Dy:
                                                             N8Ine:
                                                             Title:



                                                       DI\fJ'SCHE 1t.4NK AG




                                                       By.

                                                                                                        V. Wichmann
                                                                                     arc/ay
                                                             Title: ke
                                                                                                        Vice P rei dent
                                                                      'Q~~+                   U:t. t:,..
                                                                         r~     &v.. 1y




                                                                                               10 fiMI AI")'
                                                                                                          I:M44W.ooc
                  (g)



Case 1:19-cv-03123-AT Document 42-3 Filed 12/05/19 Page 21 of 25



                                                                             Execution Copy



                AMENDMENT NO. 3 TO FISCAL AGENCY AGREEMENT


          AMENDMENfNo. 3 (this "Amendment"), dated as of December 17, 2007 , to
  the Fiscal Agency Agreement, dated as of July 25 , 2001 (as amended by Amendment
  No. 1 dated as of September 19, 2003 and Amendment No. 2 dated as of March 21, 2~5),
  among the Bolivarian Republic of Venezuela (the "Issuer" or "Republic ), Banco Central
  de Venezuela, as official financial agent of tile Republic ("Banco Central' "), and Deutsche,
  Bank. AG aqd Deutsche Bank Trust Company Americas (formerly known as Bankers
  Trust Company), as Fiscal Agents and principal Paying Agents (the "Fiscal Agency
  Agreement"

                                    ~!IH~~SJ~I
        WHEREAS, the parties hereto have previously entered into the Fiscal Agency
  Agreement;

        WHEREAS, Sections I I (b) and 11(f) of the Fiscal Agency Agreement provides,
  among other things, that the Republic and the Fiscal Agent may, upon agreement
  between themselves , without the vote or consent of any holder of the Notes of any Series
  amend the Fiscal Agency Agreement or the Notes of such Series for certain specified
 purposes, including amending the FisCal Agency Agreement or the Notes of such Series
 in any manner that the Republic and the Fiscal Agent may determine arid that shall not be
 inconsistent with the Notes of such Series and that shall not adversely affect the interest
 of any holder of the Notes of such Series in any material respect; and'

         WHEREAS , the Republic has requested and the Fiscal Agent has agreed,
                                      Il(f), to amend the Fiscal Agency Agreement;
 consistent with such Sections It(b) and


        NOW, 1HEREFORE. in oonsideration of the mutual agreements herein oontained
 and other good and valuable consideration, the receipt and sufficiency of which are
 hereby acknowledged, the parties hereto hereby agree as follows:

         1.     Amendment of Section 6( ~) of the Fiscal Aszency Ae:reement Section 6(g)
 is amended and restated to read in full as follows:

                       Notes Purchased by Issuer. The Issuer or any person that constitutes
                an affiliate of the Issuer within the meaning of the Securities Act may at
                any time purchase Notes in the open market or otherwise at any price. Any
                Note so purchased by the Issuer (including upon any redemption) shall be
                promptly surrendered to the Fiscal Agent for cancellation and shall not be
                re-issued or resold;  provided. however that any Notes issued by the Issuer
                on or after November 15, 2007, including, without limitation, the 7. 00%
                Bonds of the Issuer due 2038 , purchased by the Issuer or an affiliate of the


                                                                             Amendment No.
                                                                    ro Fiscal Agency Agreement
                                                                                201S373.DOC
Case 1:19-cv-03123-AT Document 42-3 Filed 12/05/19 Page 22 of 25




                    Issuer in the open market or otherwise may be held or resold or they may
                    be surrendered for cancellation. "

            2.      Savin~s Clause.   In all other respects   , the Fiscal Ai,ency Agreement shall
   rema41 in full force and effect All references in any other
                                                                    agreem~t or document to the
   Fiscal Agency Agreement shall, on and after the date hereof: be deemed to J"efer to the
   Fiscal Agency Agreement as amended hereby~

          3..     Counterparts . This Amendment may be executed in one or more
   counterparts, and by each party separately on a separate counterpait, and each such
   counterpart when executed and delivered shall be deemed to be an original. Such
   counterparts shall together constituie one and the S:8II1e agreement.

       4.    Govemin~ Law. THIS AMENDMENT SHALL BE GOVERNED BY,
  AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
, NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS
  EXCEPT THAT ALL MATTERS GOVBRNJ;NG AUTHORIZATION AND
  EXECUTION OF THIS AGREEMENT BY TIIE ISSUER SHALL BE GOVERNED
  BY THE LAWS OF THE REPUBLIC.

            5.     Effectiveness. This Amendment shall become effective as of the date
 , hereof   upon execution by the parties hereto.




                                                                                     Amendment No.
                                                                          to Fiscal Agency Agreement
                                                                                      20 I 5373.   00c
                                                                            - - -' .


Case 1:19-cv-03123-AT Document 42-3 Filed 12/05/19 Page 23 of 25




         IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
  duly executed as of the day and year first above written.


                                   BOUV ARIAN REPUBLIC OF VENEZUELA .

                                   By:




                                   BANCO CENTRAL DE VENEZUELA


                                   By.
                                         Name:
                                         Title:


                                  DEtrrsCHE BANK TRUST COMPANY
                                  AMERICAS
                                  as Fiscal Agent

                                  By: DEUTSCHE BANK NATIONAL TRUST
                                         COMPANY

                                  By:
                                         Name:
                                         Title:

                                  By:
                                         Name:
                                         Title:


                                  DEUTSCHE BANK AG
                                  as Fiscal Agent


                                  By.
                                         Namc:
                                         Title: -



                                                                    Amendment No.
                                                           to Fiscal Agency Agreement
                                                                         2O1S373-OOC
                                                                                     ~~,:;~'
                                                                                       ~~~~
                                                                                     " ~ _,~;;
Case 1:19-cv-03123-AT Document 42-3 Filed 12/05/19 Page 24 of 25




         IN WI1NESS WHEREOF, the parties hereto have caused this Amendment to be
  duly executed as of the day and year first above written.



                                        BOLIV ARIAN REPUBLIC OF VENEZUELA


                                        By:
                                              Name:
                                              Title:


                                        BANCO CENTRAL DE VENEZUELA ' I::1..~tj,fJl a;"'
                                                                              Ii~D                      1-.




                                        By: \                                  r(

                                                                               1.    ~J~:'/.
                                                                                        . J'"" c; , ,




                                        DEUTSCHE BANK TRUST COMPANY
                                        AMEIUCAS
                                        as Fiscal Agent


                                              CO~ ANY
                                        By: DEUTSCHE BANK NATIONAL TRUST

                                       By:
                                              Name:
                                              Title:

                                       By:
                                              Name:
                                              Title:


                                       DEUTSCHE BANK AG
                                       as Fiscal Agent


                                       By:
                                              Name:
                                              Title:



                                                                       Amendment No.
                                                              to Fiscal Agency Agreement
                                                                          201S373.DOC
                                                      . "                           ,.
Case 1:19-cv-03123-AT Document 42-3 Filed 12/05/19 Page 25 of 25




        IN WITNESS WHEREoF, the parties hereto have caused this Amendment to be
 duly executed as of the day and year first above written.



                                       BOLIVARIAN REPUBLIC OF VENEZUELA


                                       By:
                                             Name:
                                             Title:


                                       BANCO CENTRAL DE VENEZUELA


                                       By:
                                             Name:
                                             Title:


                                       DEUTSCiJE BANK TRUST COMPANY
                                       AMERICAS
                                       as Fiscal Agent

                                       By: DEUTSCHE BANK NATIONAL TRUST

                                      By:

                                             Name'
                                                         1-t-O--     GoIo




                                                        r;-,
                                                             Irina




                                      By:

                                             Name:
                                             Title:            RODNEY GAUGHAN
                                                                VICE PRESIDENT



                                      DEUTSCHE BANK AG
                                      as Fiscal Agent


                                      By:     d-t
                                             Name:
                                                                            -A-
                                                             Irina GoIovashchuk '
                                             Title:     Assistant VICe President




                                                                                 Amendment No.
                                                                        to Fiscal Agency Agreement
                                                                                     2015373.DOC
